DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 10/26/2020.
In the instant application, claims 1, 9 and 17 are independent claims; claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,705,860 B2 has been reviewed and is approved.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a system for providing a declarative UI-based interface that allows administrators for different service providers to set up their own customized self-registration process and/ or customized interview-based log in solution for users who want to access or interact with applications or services provided by that service provider. 	Independent claims 1, 9 and 17 when considered as a whole, are allowable over the prior art of record.  
Helms (US 2015/0052496) teaches a method for providing an interactive developer guide for guiding a user through a web-based application component selection process for a web-based application. The component selection process includes providing a component list including a plurality of configurable web-based application components, prompting a user to select a web-based application component t from the list. Huscher (US 2004/0199622) teaches a method for centrally controlling the settings in a computer system in an eRoom environment includes: providing an interface page by user of an operations console module and adjusting setting relating to an eRoom application by setting at least one variable in the interface page. Guo (US 2017/0197714) teaches a method for reducing complexities of authentication and authorization for enterprise web-based social application. An access from a client to a server may be classified into an authentication group. An authentication request from the client to the server may be intercepted by an authentication scheme based on the authentication group
However, Helms, Huscher and Guo do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 9 and 17. For example, the prior arts do not teach of suggest the steps of “displaying, at a user system of an administrator of the particular service provider, a graphical user interface that includes a plurality of options for declaratively configuring different user self-registration processes and corresponding user self-registration pages for the particular service provider; via the graphical user interface: selecting one of the options to configure the user self-registration process and the user self-registration page for deployment; specifying a type of identifier associated with a user to be verified as part of the user self- registration process for the particular service provider to define how the user is identified and looked-up during the user self-registration process for the particular service provider, wherein the type of identifier is one of a plurality of different types of identifiers that can be specified by the administrator; and specifying a type of verification process to define how the user will be verified as part of the user self-registration process for the particular service provider, wherein the type of verification process is one of a plurality of different types of verification processes that can be specified by the administrator.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174